DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 115-121, species E, F and J) in the reply filed on February 8, 2021 is acknowledged.
Claims 115-130 were previously pending. Applicant amended claims 116, 117 and 129, cancelled claims 122 and 124-127, and added new claims 131-151.
Newly submitted claims 131-151 are directed to species which would have been subject to election of species if the claims were present in the original claim set.
Accordingly, claims 131-151 are withdrawn from consideration as being directed to a non-elected species.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 123 and 128-130 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 8, 2021.
Claims 115-121 are under consideration.
Information Disclosure Statement
The information disclosure statements (IDSes) submitted on June 2, 2020 and July 23, 2020 are is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
The information disclosure statement (IDS) submitted on January 8, 2021 was filed after the mailing date of the Restriction/Election Requirement on December 8, 2020.  The submission 
Claim Interpretation
Applicant did not define the term “tagging”, therefore attachment of any moity to either the DNA or RNA is considered to anticipate this term.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 115-117, 120 and 121 are rejected under 35 U.S.C. 103 as being unpatentable over Dey et al. (Nature Biotechnol., vol. 33, pp. 285-289 plus online methods pp. 1-2, 2015; cited in the IDS).
Regarding claim 115 and 120, Dey et al. teach a method of performing an amplification reaction on a first RNA and a first DNA, comprising: 
a) providing a sample comprising a mixture of said first DNA and said first RNA, wherein said first DNA does not comprise a sequence complementary to said first RNA (Fig. 1); 
b) tagging said first DNA with a first tag without using a transposase (Fig. 1; page 285, second paragraph; online methods, third paragraph, where the addition of adapters was performed by PCR); 
c) tagging said first RNA with a second tag (Fig. 1; page 285, second paragraph; online methods, third paragraph, where the adapter was added during reverse transcription); 
d) performing an amplification or primer extension reaction on said first DNA with a polymerase that is selective for DNA templates (Fig. 1; page 285, second paragraph; online methods, third paragraph, where the addition of adapters was performed by PCR); and 
e) synthesizing a complementary cDNA strand from said first RNA with a reverse transcriptase (Fig. 1; page 285, second paragraph; online methods, third paragraph, where the adapter was added during reverse transcription).
Regarding claim 116, Dey et al. teach addition of adapters to single-stranded DNA by amplification (Fig. 1; online methods, third paragraph).
Regarding claim 117, Dey et al. teach addition of adapters to single-stranded RNA (Fig. 1; online methods, third paragraph).
Regarding claim 121, Dey et al. teach sequencing the amplified products (online methods, page 1, fourth and fifth paragraph).
Dey et al. do not teach separate reactions of tagging DNA and RNA followed by amplification of tagged DNA and RNA. However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined tagging and amplification of the DNA and RNA in the method of Dey et al., especially considering that the samples were single cells, and performing fewer operations on the genetic material would prevent losses of the limited amount of DNA and RNA present in single cells.
As stated in MPEP 2144.IV.C:
C. Changes in Sequence of Adding Ingredients
Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
Since the final amplified products of the RNA and DNA tagging and amplification would be the same whether the tags were added before amplification or during amplification, the claims are obvious over Dey et al. Further, the claims do not require that the amplification of DNA and reverse transcription are to be performed in a single reaction, therefore amplifying RNA before or after amplifying DNA would not make a difference in the outcome.

Claims 115-117 and 119-121 are rejected under 35 U.S.C. 103 as being unpatentable over Aiden et al. (US 2016/0040212 A1; published February 2016).
Regarding claim 115 and 120, Aiden et al. teach a method of performing an amplification reaction on a first RNA and a first DNA, comprising: 
a) providing a sample comprising a mixture of said first DNA and said first RNA, wherein said first DNA does not comprise a sequence complementary to said first RNA (Fig. 3); 
b) tagging said first DNA with a first tag without using a transposase (Fig. 3; [0078]); 
c) tagging said first RNA with a second tag (Fig. 3; [0078]); 
d) performing an amplification or primer extension reaction on said first DNA with a polymerase that is selective for DNA templates (Fig. 3; [0078]); and 
e) synthesizing a complementary cDNA strand from said first RNA with a reverse transcriptase (Fig. 3; [0074]).
Regarding claim 116, Aiden et al. teach addition of adapters to double-stranded DNA (Fig. 3; [0078]).
Regarding claim 117, Aiden et al. teach addition of adapters to single-stranded RNA (Fig. 3, [0078]).
Regarding claim 119, Aiden et al. teach samples comprising plasma ([0061]).
Regarding claim 121, Aiden et al. teach sequencing the amplified products ([0076]; [0034]).
Aiden et al. teach separate reactions of tagging DNA and RNA followed by amplification of tagged DNA and RNA, but do not teach amplifying the DNA followed by reverse transcription. However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have changed the order of amplification of the DNA and RNA in the method of Aiden et al., since the final product would have been the same, i.e. contained double stranded DNA.
As stated in MPEP 2144.IV.C:
C. Changes in Sequence of Adding Ingredients
Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
Since the final amplified products of the RNA and DNA amplification would be the same whether the reverse transcription or DNA amplification was performed first, the claims are obvious over Aiden et al. 
15.	Claim 118 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789.  The examiner can normally be reached on M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        February 20, 2021